 



Exhibit 10.3
Confidential Correspondence
April 13, 2007
[NAME]
[ADDRESS]
Dear [FIRST NAME]:
As you know, Universal Compression Holdings, Inc. (the “Company” or “Universal”)
has signed a merger agreement with Hanover Compressor Company. Under the terms
of the merger agreement, both companies will be combined in a merger of equals
to create a new company. While the merger is still subject to regulatory and
shareholder approval, we remain optimistic that these approvals will be granted
and the merger will close some time in the third quarter of 2007.
As a key employee, your participation in Universal’s continuing operations
during this process will be critical to enable Universal to successfully
consummate the merger. As a result we are pleased to provide you with a
“Retention Bonus” in the amount of $XXXX to encourage you to stay with Universal
through your “Key Dates.” For these purposes, your first Key Date will be the
later of 6 months after the closing date of the merger or April 30, 2008, and
your second Key Date will be the later of 12 months after the closing date of
the merger or October 31, 2008. If you remain with the Company or its successor
(i) through your first Key Date, 50% of the Retention Bonus will be paid to you
in a single lump sum within 10 days after the first Key Date, and (ii) through
your second Key Date, the remaining 50% of the Retention Bonus will be paid to
you in a single lump sum within 10 days after the second Key Date. If you
terminate your employment with the Company or its successor prior to either Key
Date, you will forfeit your right to receive all unpaid amounts of the Retention
Bonus. In the event that your employment is terminated by the Company or its
successor for any reason other than cause, you will be entitled to an
accelerated payment of all unpaid amounts of your Retention Bonus within 10 days
of such event. All Retention Bonus payments are subject to the terms, conditions
and contingencies contained in the Universal Compression Holdings, Inc.
Retention Bonus Plan (the “Retention Plan”), a copy of which is included with
this letter.
It is important that your Retention Bonus information be kept confidential, as
it only pertains to you. If you have any questions regarding this letter or the
Retention Plan, please direct those questions to your Human Resources
representative.
This letter is not a contract of employment or an agreement of employment for a
definite term. Except as otherwise required by applicable law, your employment
remains terminable at will by either party, at any time and for any reason or no
reason. This letter may not be amended or modified except through a written
amendment signed by the Company or its successor and you. This letter is
governed by and subject to the terms of the Retention Plan. In the event there
are differences between the terms of this letter and the Retention Plan, please
understand that the Retention Plan document controls.
If you understand and agree to the above, please sign below and return to Rick
Klein – Director of Human Resources. With your help, we can make this merger a
success. We look forward to working with you during this exciting time.
Sincerely,
Executive Officer


Accepted and Agreed:
                                                            
Date:                                                   

